  Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 1 of 27 PageID #:8853




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
____________________________________
                                    )
UNITED STATES SECURITIES            )
AND EXCHANGE COMMISSION,            )
                                    )   Civil Action No. 18-CV-5587
                   Plaintiff,       )
           v.                       )
                                    )   The Honorable John Z. Lee
EQUITYBUILD, INC.,                  )
EQUITYBUILD FINANCE, LLC,           )
JEROME H. COHEN, and                )   Magistrate Judge Young B. Kim
SHAUN D. COHEN,                     )
                                    )
                  Defendants.       )
                                    )

                     RECEIVER’S THIRD MOTION FOR APPROVAL
                      OF THE SALE OF CERTAIN REAL ESTATE

       Kevin B. Duff, as receiver (“Receiver”) for the Estate of Defendants EquityBuild, Inc.

("EquityBuild"), EquityBuild Finance, LLC ("EquityBuild Finance" or "EBF"), their respective

affiliate entities, and the affiliate entities of Defendants Jerome Cohen and Shaun Cohen

(collectively, the “Receivership Defendants”), and pursuant to the powers vested in him by the

Order Appointing Receiver entered on August 17, 2018, respectfully moves for judicial approval

of the sale of certain Receivership Assets, and, in support of the motion, states as follows:

                                       Factual Background

This Court Authorized The Receiver To Sell Certain Assets Owned By The Receivership
Defendants And Subsumed Within The Receivership Estate.

       1.      The United States Securities and Exchange Commission filed this case against

EquityBuild, EquityBuild Finance, Jerome Cohen, and Shaun Cohen alleging violations of Section

10(b) of the Securities Exchange Act of 1934 (the "Exchange Act"), 15 U.S.C. § 78j(b), and Rule

10b-5 promulgated thereunder, 17 C.F.R. 240.10b-5, Section 20(a) of the Exchange Act, 15 U.S.C.
  Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 2 of 27 PageID #:8853




§78t(a), Sections 5(a) and 5(c) of the Securities Act of 1933 (the "Securities Act"), 15 U.S.C.

§77e(a) and (c), and Section 17(a) of the Securities Act, 15 U.S.C. §§77q(a)q.

       2.      In the Complaint, the SEC alleged that the defendants operated a Ponzi-scheme that

raised at least $135 million from more than 900 investors by, among other things, making untrue

statements of material fact in connection with the sale of promissory notes allegedly secured by

residential real estate primarily located on the south side of Chicago.

       3.      On August 28, 2018, the Court entered a judgment against defendants Jerome

Cohen and Shaun Cohen which, among other things, enjoined future violations of federal securities

laws. (Docket No. 40)

       4.      In its Order Appointing Receiver, the Court assumed exclusive jurisdiction over,

and possession of, the assets of the Receivership Defendants, including Chicago Capital Fund II

LLC (“Chicago Capital Fund 2"). (Docket No. 16, ¶ 1)

       5.      In its Order Appointing Receiver, the Court also conferred upon the Receiver (1)

"all powers, authorities, rights and privileges" theretofore possessed by the principals of the

Receivership Defendants under applicable state and federal law, as well as by the governing

operating and shareholders' agreements and (2) all powers and authority of a receiver at equity, as

well as all powers conferred upon a receiver under 28 U.S.C. §§ 754, 959, and 1692, and Federal

Rule of Civil Procedure 66. (Docket No. 16, ¶ 4)

       6.      The Court also authorized the Receiver to "take all necessary and reasonable actions

to cause the sale" of "all real property in the Receivership Estate, either at public or private sale,

on terms and in the manner the Receiver deems most beneficial to the Receivership Estate, and

with due regard to the realization of the true and proper value of such real property." (Docket No.

16, ¶ 38.)




                                                  2
  Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 3 of 27 PageID #:8853




Pursuant To A Sealed-Bid Public Auction Process Approved By The Court, The Receiver
Accepted And Executed A Purchase And Sale Contract For The Conveyance Of The Property
Located At 8047-55 South Manistee Avenue.

       7.     On April 18, 2019, the Receiver filed a Third Motion For Court Approval Of The

Process For Public Sale Of Real Property By Sealed Bid (the "Third Motion"). (Docket No. 325)

       8.     The Third Motion related to three properties, including the property located at

8047-55 South Manistee Avenue in Chicago, Illinois ("8047-55 South Manistee"), to which title

is held by Chicago Capital Fund 2.

       9.     The Third Motion was granted by Order dated May 21, 2019. (Docket No. 378)

       10.    Title to 8047-55 South Manistee is not encumbered by any mortgages, liens, claims,

or encumbrances for which the Receiver will not be able to secure hold harmless letters, and thus

no mortgages, liens, claims, or encumbrances will appear as special exceptions on the

corresponding title commitment.

       11.    The Receiver published a notice of the public sale of 8047-55 South Manistee once

a week for four consecutive weeks in the Chicago Sun Times and the Chicago Daily Law Bulletin,

with advertisements appearing on June 5, June 12, June 19, and June 26, 2019. (Copies of the

certificates of publication are attached as Exhibit A.) During this four-week period, SVN also

marketed the property on public media websites, including its own site, as well as Co-Star Group,

LoopNet, City Feet, RealNex, CREXI, theBrokerList, Real Connex, and Linked-In. SVN also

contacted its network of potential purchasers and disseminated marketing e-mails.

       12.    Under the public sale guidelines issued to all prospective bidders, offers were

required to be submitted to SVN on or before 5:00 p.m. Central Time on Thursday, June 27, 2019.

       13.    The building at 8047-55 South Manistee contains 30 apartments and is situated in

the South Chicago neighborhood. During the marketing process, SVN listed the property with an

asking price of $975,000, and bids were thereafter received from four prospective purchasers. The




                                               3
  Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 4 of 27 PageID #:8853




Receiver determined that the strongest bid, in the amount of $975,000, was submitted by Ventus

Holdings LLC. Accordingly, the Receiver accepted the Purchase And Sale Agreement tendered

by Ventus Holdings LLC on June 27, 2019. (A true and accurate copy is attached as Exhibit B.)

       14.     The Receiver is informed and believes that the offer submitted by Ventus Holdings

LLC was fair and reasonable and in the best interests of the Receivership Estate.

The Receiver Intends To Use Sales Proceeds To Pay Various Costs And Expenses Associated
With The Conveyance As Part Of The Closing.

       15.     At the closing of this transaction, certain closing costs and expenses will be paid

from the sales proceeds, including, but not limited to, (1) the cost of a survey, (2) the premiums

associated with the furnishing of an owner's title insurance policy, (3) the cost of state, local, and

municipal transfer taxes, (4) the closing (or escrow) fee assessed by the title company, and (5) a

series of ancillary and customary charges relating to, among other things, the need to procure a

full payment water certificate from the City of Chicago, the Receiver's obligation to deliver ALTA

extended title insurance coverage, statutorily-mandated closing protection coverage, wire transfer

fees (associated with the transfer of the sales proceeds to the receivership bank account),

expediting fees, a gap risk update, and state regulatory fees.

       16.     To convey clear title to 8047-55 South Manistee at closing, the Receiver will also

be required to (1) pay all past due water charges and/or delinquent 2018 Cook County property

taxes totaling $26,317.14 and (2) extend credits in connection with prospective pro-rated 2019

Cook County property tax liability.

       17.     The Receiver will also be required to pay a sales commission to SVN Chicago

Commercial, LLC ("SVN"). Pursuant to that certain Exclusive Sales Listing & Asset Management

Agreement entered into between SVN and the Receiver, SVN is entitled to a commission equal to

4.5% of the first $1,000,000 in sales price, with a discount of 0.5% if the prospective buyer was




                                                  4
  Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 5 of 27 PageID #:8853




not procured through the efforts of a cooperating broker (and no cooperating broker participated

in this transaction).

        18.     Accordingly, the Receiver will pay SVN a real estate brokerage commission in the

amount of $39,000.

        19.     Finally, Andrew E. Porter, an attorney for the Receiver, serves as an agent for First

American Title and therefore expects to generate an agency fee for title examination work he

performed, such fee to be in an amount estimated to be $2,776.

        20.     The Receiver intends to reduce the fee application ultimately submitted to the Court

in connection with the corresponding asset disposition work in an amount equal to the agency fees

being paid to Mr. Porter.

The Receiver Will Provide Fair, Adequate, And Sufficient Notice To All Interested Parties.

        21.     The Receiver intends to serve a copy of this motion (and the accompanying notice

of motion) upon all interested parties of which he is currently aware by electronic mail, to the

extent he possesses an e-mail address, or by regular mail if he possesses a mailing address, but no

e-mail address.

        22.     The Receiver will use information obtained from EquityBuild’s records, as well as

communications received during the course of the Receivership, to ensure that contact information

is as complete as reasonably possible.

        23.     A copy of this motion will also be posted on the Receiver’s webpage at

http://rdaplaw.net/receivership-for-equitybuild. The Third Motion (Docket No. 325) and this

Court's Order granting the same (Docket No. 378) were also posted to the Receiver’s webpage.




                                                  5
  Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 6 of 27 PageID #:8853




                                              Conclusion

This Court Should Enter An Order Approving The Sale Of 8047-55 South Manistee.

        24.     In the Order Appointing Receiver, this Court invested the Receiver with authority

to sell, and transfer clear title to, all real property in the Receivership Estate. (Docket No. 16, ¶ 39)

(“Upon further Order of this Court, pursuant to such procedures as may be required by this Court

and additional authority such as 28 U.S.C. §§ 2001 and 2004, the Receiver will be authorized to

sell, and transfer clear title to, all real property in the Receivership Estate.”)

        25.     Accordingly, the Receiver respectfully requests that this Court enter the proposed

order attached as Exhibit C and approve the sale of 8047-55 South Manistee pursuant to the

Purchase And Sale Agreement attached as Exhibit B.

        26.     Pending the completion of the claims process and a to-be-approved distribution

plan, the proceeds from the sale of 8047-55 South Manistee will be held in the Receivership

operating account and remain available to pay operating expenses associated with the

Receivership.


November 18, 2019                                       Respectfully submitted,

                                                        KEVIN B. DUFF, RECEIVER


                                                        By: /s/ Michael Rachlis
                                                        Michael Rachlis
                                                        Nicole Mirjanich
                                                        Rachlis Duff & Peel, LLC
                                                        542 South Dearborn Street, Suite
                                                        900 Chicago, Illinois 60605
                                                        (312) 733-3950
                                                        mrachlis@rdaplaw.net
                                                        nm@rdaplaw.net




                                                    6
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 7 of 27 PageID #:8853




                                                                 EXHIBIT A
              Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 8 of 27 PageID #:8853
RACHLIS DUFF PEEL & KAPLAN, LLC
NOTICE OF PUBLIC SALE OF REAL ESTATE                             Chicago Sun-Times
                                         Kevin B. Duff, Receiver for the Estate of EquityBuild, Inc., EquityBuild Finance, LLC, their affiliates, and the a
  ADORDERNUMBER: 0001086613-01
        PO NUMBER:                                             Certificate of Publication
           AMOUNT: 450.00
                   1
   NO OF AFFIDAVITS:                              State of Illinois - County of       Cook

                                                  Chicago Sun-Times, does hereby certify it has published the attached advertisments in
                                                  the following secular newspapers. All newspapers meet Illinois Compiled Statue
                                                  requirements for publication of Notices per Chapter 715 ILCS 5/0.01 et seq. R.S. 1874,
                                                  P728 Sec 1, EFF. July 1, 1874. Amended by Laws 1959, P1494, EFF. July 17, 1959.
                                                  Formerly Ill. Rev. Stat. 1991, CH100, Pl.
                                                  Note: Notice appeared in the following checked positions.
                                                  PUBLICATION DATE(S): 06/05/2019, 06/12/2019, 06/19/2019, 06/26/2019

                                                  Chicago Sun-Times




                                                             IN WITNESS WHEREOF, the undersigned, being duly authorized,
                                                             has caused this Certificate to be signed

                                                             by




                                                                            Pamela D. Henson
                                                                            Account Manager - Public Legal Notices

       RACHLIS DUFF PEEL & KAPLAN, LLC                                      This 26th Day of June 2019 A.D.
       542 S DEARBORN ST, STE 900
       ATTN: NICOLE MIRJANICH
       CHICAGO, IL 60605
          Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 9 of 27 PageID #:8853




CERTIFICATE OF PUBLICATION                                                                             NOTICEOFPUBLICSALE
                                                                                                         OF REAL ESTATE
                                                                                               Kevin B. Duff, Receiver for the Estate of
Case No. 1:1 8-CV-05587                                                                      EpuityBuild, Inc., EquityBuild Finance, LLC,
                                                                                             their affiliates, and the affiliate entities of
                                                                                             Defendants Jerome Cohen and Shaun
                                                                                             Cohen in the action styled U.S. Securities
                       21-30-410-002-0000                                                    and Exchange Commission v. Equitytuild,
                                                                                             Inc., et al., Civil Action No. 1:18-cv-05587,
                                                                                             in Ihe United States District Court for the
                                                                                             Northern District of Illinois, Eastern
                                                                                             Division, gives notice of his intent to sell
                                                                                             the following real properties by sealed bid
                                                                                             public sale:


                                                                                             2909-19 E. 78 Street, Chicago, IL 60649
                  LAW BULLETIN MEDIA                                                         (PIN 21-30-410-002-0000)


          does hereby certify that it is the publisher                                       701   S. 5th Avenue         /
                                                                                                                     414 Walnut,
                                                                                             Maywood, IL 60153 (PIN 15-11-344-001-
                                                                                             0000)
      CHICAGO DAILY LAW BULLETIN
                                                                                             3030 E. 79th Street, Chicago, IL 60649
                                                                                             (PINS 21-30-415-014-0000; 21-30-416-
 that said CHICAGO DAILY LAW BULLETIN is a secular                                           015-0000; 21-30-416-016-0000)
 newspaper that has been published DAILY in the city of
 Chicago, County of Cook, State of Illinois, continLiously for                               7301-09 S. Stewart Avenue, Chicago, IL

 more than one year prior to the first date of pLlblication of the                           60621 (PIN 20-28-216-001-0000)

 notice, appended, that it is of general circulation throughout                              8047-55 S. Manlstee Avenue, Chicago, IL
 said County and state, that it is a newspaper as defined in "An                             50517 (PIN 21-31-115-016-0000I
 Act to revise the law in relation to notices," as amended,
 Illinois Compiled Statutes (715 ILCS 5/1 & 5/5), and that the                               5955 S. Sacramento Avenue, Chicago, IL
                                                                                             60629 (PIN 19-13-304-023-0000)
 notice appended was published in the said CHICAGO DAILY
 LAW BULLETIN on Jun 6, 12, 19, 26, 2019. The notice was                                     60015. Sacramento Avenue, Chicago, IL
 also placed on the statewide public notice website as required                              60629 (PIN 19-13-312-001-0000)
 by 715 ILCS 5/2.1.
                                                                                             7237-43 S. Bennett, Chicago, IL 60649
                                                                                             (PIN 20-25-120-009-0000)

 In witness thereof, the undersigned has caused this certificate
                                                                                             783.4-44 S. Ellis Avenue, Chicago, IL 60649
 to be signed and its corporate seal affixed at Chicago, Illinois.                           (PIN 20-26-320-029-0000)

                                                                                             7026-42 S. Cornell Avenue, Chicago, IL
                         June 26, 2019                                                       60649 (PINS 20-24-323.033-0000; 20-24-
                                                                                             323-034-01
                 LAW BULLETIN MEDIA
                                                                                              Offers may be made on a cash basis or
                                                                                             subject to a financing contingency, in
                                                                                             either case by completing the form
                                                                                             Purchase And Sole Agreement to be
By__                                                                                         supplied by the Seller, occomparsied by a
                                                                                             proof of funds, and delivered to Jeffrey
                                                                                             Bausch ("Broker"), SVN Commercial Real
                                                                                             Estate, 940 West Adams, Suite 200,


     lU lull flu ii HF II HI] IF Fl IHU U                                                    Chicago,            IL         60607,
                                                                                             jeffrey.baaschsvn.com, by no later that
      L      T     S     3    1           2              2     8    5   7                    5:00  pm. CST on Iune 27, 2019. Offers
                                                                                             must be transmitted to the Broker by e-
                                                                                             mail or enclosed in a sealed envelope and
                              LE T,".                                                        delivered by U.S. mail, by nationally-
                                                                                             recognized overnight courier, or by hued.
                             ORPORq
                                                                                             Untimely and non-conforming offers may
                                                                                             be rejected it the soie discretion of the
                             SEAL             ':   —                                         Broker. The seller strongly recommends
                                                                                             that prospective purchasers pre-qualify
                             'LLINosB..'                 .'                                  for financing prior to uubmifling an offer.
                                    .              ...                                        No liability shall uttach to the seller, the
                                                                                              broker, or any other party for failure to
                                      .                                                       receive or open any offer.




                                                              Case # : 1:18-CV-05587 Notice#: LTS3122857
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 10 of 27 PageID #:8853




     The winning bidder, if not a credit
   bidder, will be required to make an
  earnest money deposit its an amount
  equal to ten percent 10%) of the
   purchase price by wiring the funds to a
  designated title company within three (3)
  business days after acceptance of the
  Purchase And Sale Agreement. Property
  tours will be available to all bidders at
  scheduled times, and the properties may
  also be shown by appointment. The
   properties are being sold "as is," with all
   faults, as of the closing date. The closing
  shall be held within fifteen (15) days after
  judicial approval of the Receivers motion
  to approve the corresponding sule, which
   motion will be filed as soon as practicable
   following the Sellers acceptance 01 the
  contract submitted by the winning bidder,
  The Receiver reserves the right to reject
  any and all offers to purchase any of the
   properties being offered for sale.


    The Receivership court afforded all
  lenders a right to make a credit bid on any
   property against which they hold a
   mortgage lien. (Docket No. 351) Special
   procedures regarding credit bids will be
   made availablc upon requeut.


    Bidders mast comply with the 'Sealed
  Bid Public Sale of Real Estate Terms and
  Conditions' which have been approved in
  the Civil Action, a copy of which may be
  obtained upon request to the Receivers
  Broker at: SVN Commercial Real [state,
  Attrt: Jeffrey Baasch, 940 West Adams,
  Suite     200,   Chicago,   IL   60607,
  jeffrL,y.baasch@svn.com.
  LTS31 22657
  Jun 6, 12, 19, 26, 2019




                                                 Case: 1:18-CV-05587 Notice#: LTS3122857
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 11 of 27 PageID #:8853




                                                                  EXHIBIT B
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 12 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 13 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 14 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 15 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 16 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 17 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 18 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 19 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 20 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 21 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 22 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 23 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 24 of 27 PageID #:8853
Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 25 of 27 PageID #:8853




                                                                  EXHIBIT C
 Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 26 of 27 PageID #:8853




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
______________________________________
                                      )
UNITED STATES SECURITIES              )
AND EXCHANGE COMMISSION,              )
                                      )  Civil Action No. 18-CV-5587
                   Plaintiff,         )
           v.                         )
                                      )  Hon. John Z. Lee
EQUITYBUILD, INC.,                    )
EQUITYBUILD FINANCE, LLC,             )
JEROME H. COHEN, and                  )  Magistrate Judge Young B. Kim
SHAUN D. COHEN,                       )
                                      )
                  Defendants.          )
                                      )

                ORDER GRANTING RECEIVER’S THIRD MOTION FOR
                APPROVAL OF THE SALE OF CERTAIN REAL ESTATE

       WHEREAS, this Court took exclusive jurisdiction and possession of the assets of

EquityBuild, Inc. ("EquityBuild"), EquityBuild Finance, LLC ("EquityBuild Finance"), their

affiliates, and the affiliate entities of Defendants Jerome Cohen and Shaun Cohen (collectively,

the “Receivership Defendants”) by Order Appointing Receiver, dated August 17, 2018 ("Order

Appointing Receiver") (Dkt. No. 16);

       WHEREAS, this Court's Order Appointing Receiver identified Chicago Capital Fund II,

LLC as an additional Receivership Defendant;

       WHEREAS, Chicago Capital Fund II, LLC is the owner of record of the real estate

located at 8047-55 South Manistee Avenue, Chicago, Illinois 60617 ("8047 South Manistee"),

whose legal description and permanent index number are as follows:

       LOTS 27 AND 30, INCLUSIVE IN BLOCK 12 IN B.F. JACOB’S
       SUBDIVISION OF BLOCKS 12 AND 13 IN THE CIRCUIT COURT
       COMMISSIONER’S PARTITION OF THE NORTHEAST 1/4 OF THE
       NORTHWEST 1/4 AND THE NORTHWEST 1/4 OF THE NORTHEAST 1/4
       OF SECTION 31, TOWNSHIP 38 NORTH, RANGE 15, EAST OF THE THIRD
       PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.


                                                1
 Case: 1:18-cv-05587 Document #: 579 Filed: 11/18/19 Page 27 of 27 PageID #:8853




       Permanent Index No. 21-31-115-016-0000;

       WHEREAS, Kevin B. Duff, as receiver (“Receiver”) for the Receivership Defendants,

has filed a Third Motion For Approval Of The Sale Of Certain Real Estate (the “Motion”); and

       WHEREAS, the Court finds that Receiver has given fair, adequate, and sufficient notice

to all interested parties, including all mortgagees affected by the Motion.

       NOW, THEREFORE, it is hereby ORDERED that:

       1.      The Receiver’s Motion is GRANTED.

       2.      The Receiver is authorized to sell the real property and improvements at 8047-55

South Manistee.

       3.      The proceeds from the sale of 8047-55 South Manistee shall be held in the

Receiver’s account and remain available for operating expenses associated with the Receivership.


                                                      Entered:

                                                      ______________________________
                                                      The Honorable John Z. Lee


                                                      Date:__________________________




                                                 2
